ON MOTION FOR REHEARING.
HAWKINS, Judge.
— In a motion for rehearing by the State, presented by the district attorney, he calls attention to the fact that the statement of facts was filed one day too -late, and should not be considered. If the statement of facts be ignored the error upon which the reversal was predicated would not appear. However, from the showing here made by affidavit of appellant’s attorney the delayed filing does not appear chargeable to appellant or his attorney, hence consideration of same is proper.
The motion for rehearing is overruled.

Overruled.